Title: Mason L. Weems to Thomas Jefferson, 31 July 1815
From: Weems, Mason Locke
To: Jefferson, Thomas


      
        Sir.
        North Garden. July 31.–15
      
       My Son Jesse Ewell brings you a copy of the Life of Marion which I pray you to accept. It was written for the Moral & Military Services of our Youth among whom it has taken well.
      I have a great favor to ask of you, viz your assistance in a little book on a Great Man, to which I believe you can contribute more than any other Gentleman in the U. States. The Great man I allude to is Dr Franklin. I am impressd with the belief that no American ever led a life better calculated to do good than did to our youth than did Dr Franklin. And yet I have never seen a Life of him, that I thought likely to please them. I am trying my hand on this great subject—in the size & shape of a School book only. Shou’d it prosper, as some of my little books have done, it may help to multiply the Virtues of Industry, Sobriety, Frugality, Honesty, Patriotism, Devotion to useful Science &c for which Dr Franklin was so illustrious & which you, better than most men, knew to be the only true Gypsum of our young Republican Vine & all its future Interests & Glories. On this account I am led to hope you will lend me your assistance, which you can do more effectually than any other person now living. You were with D. Franklin in France, as well as in America, and perhaps in Britain. You have read a thousand Magazines, Museums and all other publications perfumd with praises of him by Rousseau, Voltaire, &c &c also enrichd with Bon mots, Anecdotes Stories &c. &c All which, if only tolerably “cookd up”, wou’d make a savoury dish for Juvenile palates. Now All I have to beg of you, Honord Sir, is that you wd be so good as tell me where I may find the best collection of these notices. I have Colo Duane’s book, but that is only for Adults in Philosophy, Politicks &c &c My Son, on his way back, tomorrow, will do himself the honor to call on you. With highest Respect I am, Honord Sir, yours
      M. L. Weems
    